Citation Nr: 1528398	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2014, the Board declined to reopen the Veteran's claim of service connection for an acquired psychiatric disability. See February 2014 Board Decision. In December 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2014 decision because the Board failed to provide adequate notice relating specifically to new and material evidence cases. See December 2014 Joint Motion for Remand; see also Kent v. Nicholson, 20 Vet. App. 1 (2006). The claim is now back before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

REMAND is necessary to provide the claimant with notice that accords with the requirements established in Kent, 20 Vet. App. at 10.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA notice that meets the requirements established by Kent v. Nicholson, 20 Vet. App. 1 (2006) as to how to reopen a previously-denied claim for service connection. Kent requires that the Veteran be informed of the basis of the prior denial of the claim for service connection AND the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial. The letter MUST also notify the Veteran of what constitutes both "new" and "material" evidence to reopen the previously-denied claim. See id.

2. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain outstanding VA medical records (VAMRs) from December 2012 onwards and associate them with the claims file.

4. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of whether new and material evidence has been submitted to warrant reopening the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




